ORDER

PER CURIAM.
Jerry Klinker (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying, without an evidentiary hearing, his claims that his trial counsel was ineffective in: (1) failing to investigate, subpoena, and call a witness; and (2) consenting to the State’s motion in limine to exclude at trial and failing to cross-examine witnesses about an alleged discussion between Movant and K.R. (Victim) in which Movant requested Victim make false accusations against a neighbor.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision to deny Movant’s Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).